CONFIDENTIAL – EXECUTION COPY

EXHIBIT 10.30

 

CONFIDENTIAL SEPARATION AGREEMENT AND GENERAL RELEASE

Martin Sonntag, a German citizen employed by Ingredion Incorporated in
Westchester, Illinois, U.S.A. (“Executive”) and Ingredion Incorporated
(“Ingredion” or the “Company”) hereby enter into this Confidential Separation
Agreement and General Release (“Agreement”) and agree as follows:

1.Executive hereby voluntarily resigns from his position as Senior Vice
President, Strategy and Global Business Development, and from any and all
officer and other positions that he currently or subsequently holds with
Ingredion or any of its affiliates, subsidiaries or benefit plans, in each case,
effective as of the close of business on April 30, 2018 (such date referred to
herein as the “Separation Date,” unless the Separation Date is accelerated
pursuant to Section 2(e) below). The Company hereby accepts such resignations. 
Executive will execute any further documents necessary to effect the
resignations from any and all positions that he holds with any affiliate or
subsidiary of Ingredion.  

2.Subject to the remainder of this Agreement, and provided that Executive signs
and returns this Agreement to the Company within 21 days after his receipt of
it, does not revoke this Agreement pursuant to Section 10 below, and complies
with its terms:

a.From the date this Agreement becomes effective until the Separation Date (the
“Transition Period”), Executive shall remain a Company employee and shall
perform such duties consistent with Executive’s status as an executive and
historical duties with the Company, as Ingredion’s Chief Executive Officer
(“CEO”) or his designee may direct, provided that Employee’s last day in the
office shall be February 2, 2018.    Executive shall reasonably cooperate with
the Company in transitioning his duties and responsibilities to such person(s)
as are designated by the Company.  Executive agrees that he has not
disclosed and will not disclose (internally or externally) that he will be
separating from the Company prior to the Company’s formal announcement of his
departure.  The Company agrees to consult with Executive in the wording of such
internal and external (if any) announcement of Executive’s departure.

b.During the Transition Period, the Company will continue to pay Executive his
current pro-rated base salary, less required and authorized withholdings and
deductions, and Executive will continue to participate in any available Company
employee benefit plans and policies in which he currently participates, as in
effect or amended from time to time.  Executive also shall remain eligible to
receive an annual cash incentive bonus with respect to calendar year 2017,
subject to the terms and conditions of the Company’s Annual Incentive Plan. 
Executive agrees that he shall not be eligible for, and will not receive, any
long-term incentive or equity awards with respect to calendar year 2018.  He
 will continue to earn vacation time during the Transition Period.

c.Provided that Executive also signs and returns to the Company the Supplemental
Release attached as Exhibit A to this Agreement (the “Supplemental Release”)
within 21 days after (but not before) the Separation Date and does not revoke it
per its terms and has been and remains in compliance with this Agreement:

(i)Executive shall be entitled to a special severance payment in the gross
amount of three hundred and twenty-five thousand dollars ($325,000.00) (less
required

1

 

--------------------------------------------------------------------------------

 



and authorized withholding and deductions), which Executive agrees is equal to
one year of his current base salary; 

(ii)a special payment of forty-two thousand dollars ($42,000) (less required and
authorized withholding and deductions), which Executive agrees is equal to a
pro-rated portion of his target level cash incentive bonus under the Company’s
Annual Incentive Plan with respect to calendar year 2018;    

(iii)if Executive is eligible and timely elects to receive continued coverage
under the Company’s group health care plan pursuant to the Consolidated Omnibus
Budget Reconciliation Act of 1985, as amended (“COBRA”), the Company will pay
the full cost of the applicable premium payments for Executive’s and his
eligible dependents’ (if any) continued COBRA coverage under such plan (as in
effect or amended from time to time) (the “COBRA Subsidy”) for the twelve (12)
month period following the Separation Date (such period referred to as the
“COBRA Subsidy Period”).  If Executive elects not to be covered under COBRA for
any portion of the twelve (12) months, the Company shall pay to Executive the
cash equivalent of the COBRA premium payments for the remaining time period. 
Executive shall promptly inform the Company in writing if he wishes to receive
the cash payment in lieu of the COBRA premium payments.  .  Executive shall be
responsible for the full unsubsidized costs of such COBRA coverage after the
COBRA Subsidy Period.  Executive will be deemed to receive income attributable
to the COBRA Subsidy and shall be responsible for any and all applicable tax
liability arising from such benefit;

(iv) a lump sum payment of ninety thousand dollars ($90,000.00) for repatriation
of Executive and his spouse to Germany;  

(v)at Executive’s option, Executive’s required income tax returns for the 2017
and 2018 tax years will be prepared by Ingredion Incorporated’s designated tax
services provider (currently Deloitte Tax LLP) at the Company’s expense.
Executive will be continue to be solely responsible for complying with any and
all applicable income, social or local income tax regulations in the U.S.,
Germany and in any other countries where he is required to pay taxes, and for
payment of any taxes owed.  If Executive chooses to use the services of another
provider for tax matters, this will be at Executive’s own expense;  

(vi)  Outplacement services with a service provider of Executive’s choice to be
paid to the provider on Executive’s behalf at a cost not to exceed eight
thousand hundred dollars ($8,000), provided that the selected provider submits a
full and final invoice within six (6) months of the Separation Date;  

(vii) A lump sum payment of ten thousand dollars ($10,000) paid to The Bellows
Law Group, Executive’s attorney, for legal fees incurred in connection with this
Agreement; and,

(viii)Executive will be given the opportunity to purchase the automobile that he
currently leases at wholesale terms as determined by the Company.  Executive may
continue to use the automobile under the same procedures, including
reimbursement of ordinary and reasonable expenses relating to the automobile,
existing as of the date of this Agreement, through and including April 30,
2018. 

d.Subject to the terms of this Agreement: 

(i)the payment in Section 2(c)(i) and (iv) will be paid in a lump sum on the
first regularly scheduled Company payday following the date by which Executive
has

2

 

--------------------------------------------------------------------------------

 



signed and returned both this Agreement and the Supplemental Release, and the
revocation periods set forth in Section 10 of this Agreement and Section 5 of
the Supplemental Release have passed (without any revocation by him), and

(ii) the payment in Section 2(c)(ii) will be paid in two portions as
follows:  (A) fifty percent (50%) paid no later than March 15, 2018; and (B)
fifty percent (50%) paid on the first regularly scheduled payroll date in
January 2019. 

Executive understands and agrees that he would not otherwise be entitled to the
benefits in this Section 2, or to continued employment or pay during the
Transition Period, if he did not sign this Agreement (without revoking
it).  Executive also understands and agrees that his execution of the
Supplemental Release within 21 days after (but not before) the Separation Date
(without revoking it) is among the conditions precedent to the Company’s
obligation to provide the payments and benefits under this Section 2. 

e.Notwithstanding the above provisions of Sections 1 and 2, the Company may
accelerate Executive’s Separation Date to (and thus the Transition Period will
end on) a date prior to March 1, 2018 designated by the Company if Executive
fails to comply with Sections 2(a), 7 or 8 of this Agreement, materially
violates Company policy, or engages in other material misconduct (including
without limitation theft, fraud, other material dishonesty, or
insubordination).  In such event, Executive will not be entitled to the payments
and benefits under Section 2 of this Agreement and will only be entitled to that
portion of the salary and benefits in Section 2(b) that he accrues prior to the
accelerated date of termination.

3.Regardless of whether he signs this Agreement and the Supplemental Release,
Executive also will receive any earned and unpaid salary and vacation pay
through the Separation Date in accordance with Company policy.  Except as set
forth in this Agreement or as otherwise required by applicable law, Executive’s
participation in and rights under any Company employee benefit plans and
programs (including, without limitation, with respect to any equity awards) will
be governed by the terms and conditions of those plans and programs, which
plans, programs, terms and conditions may be amended, modified, suspended or
terminated by the Company at any time for any or no reason to the extent
permitted by law.  Executive agrees that the Company and the other Released
Parties do not owe him, and he will not receive, any other amounts, including
without limitation any salary, bonus, severance, profit-sharing or incentive
compensation of any kind, notice or severance pay, equity-based compensation, or
other payments or benefits of any kind (including, without limitation, under
Executive’s September 30, 2015offer letter (and any schedules thereto) (the
“Offer Letter”); his the Confidentiality and Non-Compete Agreement dated
February 1, 2014 between Executive and Ingredion Germany GmbH (“Ingredion
Germany”) and Managing Director Service Agreement between Executive and
Ingredion Germany effective February 1, 2014 (collectively, the “German
Employment Agreements”); his Executive Severance Agreement with the Company
dated September 30, 2015 (the “Executive Severance Agreement”); or any other
company severance policies).  Prior to the Separation Date (or earlier if
requested by the Company), Executive will return to the Company all documents
and other property of the Company and the other Released Parties.  Executive
further agrees that he is solely responsible for obtaining any visas or other
authorizations as necessary for him and his family to remain and/or perform
services in the United States after the Separation Date.

4.“Released Parties” as used in this Agreement includes:  (a) the Company and
its past, present, and future parents, divisions, subsidiaries, partnerships,
affiliates, and other related entities, including but not limited to Ingredion
Germany, and (b) each of the foregoing entities’ and persons’ past, present, and
future owners, trustees, fiduciaries, administrators, shareholders, directors,
officers, partners, members, associates, agents, employees, and

3

 

--------------------------------------------------------------------------------

 



attorneys, and (c) the predecessors, successors and assigns of each of the
foregoing persons and entities.

5.Executive, and anyone claiming through Executive or on his behalf, hereby
waive and release the Company and the other Released Parties with respect to any
and all claims, whether currently known or unknown, that Executive now has or
has ever had against the Company or any of the other Released Parties arising
from or related to any act, omission, or thing occurring or existing at any time
prior to or on the date on which Executive signs this Agreement.  Without
limiting the generality of the foregoing, the claims waived and released by
Executive hereunder include, but are not limited to:

a.all claims arising out of or related in any way to Executive’s employment,
compensation (including, without limitation, under Executive’s Offer Letter,
 the German Employment Agreements, his Executive Severance Agreement or other
Company severance policies), other terms and conditions of employment, or
termination from employment;

b.all claims that were or could have been asserted by Executive or on his
behalf:  (i) in any federal, state, or local court, commission, or agency; and
(ii) under any common law theory (including without limitation all claims for
breach of contract (oral, written or implied), wrongful termination, defamation,
invasion of privacy, infliction of emotional distress, tortious interference,
fraud, estoppel, unjust enrichment, and any other contract, tort or other common
law claim of any kind); and

c.all claims that were or could have been asserted by Executive or on his behalf
under:  (i) the Age Discrimination in Employment Act, as amended; and (ii)] any
other federal, state, local, employment, services or other law, regulation,
ordinance, constitutional provision, executive order or other source of law,
including without limitation under any of the following laws, as amended from
time to time:  Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 1981 &
1981a, the Americans with Disabilities Act, the Equal Pay Act, the Employee
Retirement Income Security Act, the Lilly Ledbetter Fair Pay Act of 2009, the
Family and Medical Leave Act, the Genetic Information Nondiscrimination Act, the
Fair Credit Reporting Act, the Illinois Human Rights Act, the Illinois Equal Pay
Act, and the Chicago and Cook County Human Rights Ordinances.

Notwithstanding the foregoing, the releases and waivers in this Section 5 shall
not apply to any claim for unemployment or workers’ compensation, or a claim
that by law is non-waivable.  Executive confirms that he has not filed any legal
or other proceeding(s) against any of the Released Parties (subject to Section
12 below), is the sole owner of the claims released herein, has not transferred
any such claims to anyone else, and has the full right to grant the releases and
agreements in this Agreement.  Except as expressly provided in this Agreement,
Executive acknowledges and agrees that he is not entitled to and will not
receive any other compensation, payments, benefits, or recovery of any kind from
the Company or the other Released Parties, including without limitation any
bonus, severance, equity or other payments or any amounts under the Offer
Letter, the German Employment Agreements, Executive Severance Agreement, or
other company severance policies.    In the event of any further proceedings
based upon any released matter, none of the Released Parties shall have any
further monetary or other obligation of any kind to Executive, and Executive
hereby waives any such monetary or other recovery.  As of the date of execution
of this Agreement, the Company and the Released Parties do not have any known
claims against the Executive.

Notwithstanding the foregoing or anything else contained in this Agreement, this
release shall not affect any right Executive may have to indemnification from
the Company as set forth in the

4

 

--------------------------------------------------------------------------------

 



Company’s By-Laws or any vested benefits to which the Executive is already
entitled as of the date of execution of this Agreement, pursuant to the terms of
the relevant plan documents.

6.Except as required by law and until public disclosure of this document is made
by the Company, Executive will not disclose the existence or terms of this
Agreement to anyone except his accountants, attorneys and spouse, and shall
ensure that each such person complies with this confidentiality provision,
provided that Executive may disclose his obligations under Section 7 to a
prospective employer. 

7.Executive hereby acknowledges that, by virtue of his unique relationship with
the Company, Executive has had and will continue to have access to Confidential
Information (as defined below) and unique and comprehensive familiarity with the
Company and its business, which Executive would not have otherwise had but for
his employment with the Company, and which the Executive acknowledges are
valuable assets of the Company and its affiliates.  Accordingly, in
consideration of the promises and agreements of the Company as provided in this
Agreement, Executive agrees to undertake the following obligations, which he
acknowledges are reasonably designed to protect the legitimate business
interests of the Company and its affiliates, without unreasonably restricting
his post-employment opportunities:

a.Executive shall not, for a period through and including March 1, 2028, make
use of or disclose, directly or indirectly, any trade secret or other non-public
information of the Company or of any of its subsidiaries including without
limitation: non-public financial information of strategic importance;
information regarding acquisition or growth strategies, targets, assets,
customers or go-to-market activities or business development matters;
forecasting, marketing, sales, operations and other similar business plans;
competitive pricing information and strategies; acquisition, investment or
divestiture prospects, plans and activities; research and development strategies
and plans; patented or unpatented inventions; non-public information regarding
Company employees or the business relationship between the Company and customers
and/or suppliers, including information which Executive knows to be the subject
of a confidentiality agreement with an employee, customer or supplier; and/or
information concerning major capital investments or other purchases of
significant equipment or property (collectively, “Confidential
Information”).  Notwithstanding the foregoing, Confidential Information does not
include information that:  (a) becomes a matter of public record or is published
in a newspaper, magazine or periodical on the internet, or in any other media
available to the general public, other than as a result of any breach of this
Agreement by Executive, or (b) is provided to Executive by an independent third
party after the Separation Date, without that third party breaching
confidentiality obligations to the Company or its affiliates, or (c) is required
to be disclosed by any law, regulation or order of any court or regulatory
commission, department or agency, provided that (subject to Section 12 below)
Executive gives prompt notice of such requirement to the Company (unless
prohibited by law) to enable the Company to seek an appropriate protective
order.

b.Executive agrees that for a period through and including March 1,
2019 (“Non-Compete Period”), he shall not in any manner, alone or as an officer,
director, stockholder, investor or employee of or consultant to any other
corporation or enterprise, engage or be engaged, or assist any other person,
firm, corporation or enterprise in engaging or being engaged, in any business
relationship, with any individual or entity anywhere in the world that develops,
produces, manufactures, sells, or distributes starch, sweetener, or other
products produced or marketed by Ingredion as of the date hereof, or that could
be used as a substitute for such products including, but not limited to, Corn,
Tapioca, Manioc, Yucca, Rice or Potato starches, flours, syrups, and sweeteners;
Dextrose, Stevia-based or other high intensity sweeteners, Glucose, Polyols,
HFCS, High Maltose syrup, and Maltodextrin sweeteners; Corn oil; Gluten protein;
Caramel Color; Hydrocolloids (excluding cellulosics, but expressly including

5

 

--------------------------------------------------------------------------------

 



gum arabic, guar gum, xanthan and other products sold by TIC Gums as of the date
of this Agreement); Pulse and Pea Based Proteins, including flours, concentrates
and isolates; and specifically including but not limited to the following
entities that manufacture such or similar products:  ADM, Bunge, Cargill,
Roquette, Avebe, and Tate & Lyle,  including joint ventures, subsidiaries or
divisions thereof or any entity which succeeds to the relevant business; or with
an individual or entity which directly competes with the business of Kerr
Concentrates in the United States, as that business exists on the date of this
Agreement.   Notwithstanding any provision to the contrary, it would not be a
violation of this Agreement if Executive accepts employment or a consulting
relationship with a division of a multi-billion dollar company (other than those
companies expressly identified in this Agreement) if that division is not
engaged and does not engage during the Non-Compete Period, in any of the
activities set forth herein.  Further, it shall not be a violation of this
Agreement for Executive to be or become the registered or beneficial owner of
less than 5% of any class of securities listed on any stock exchange, in any
business or corporation which is included in the scope of this Section 7(b).

c.Executive further agrees that for a period through and including May 1, 2019
he shall not, directly or indirectly, on his own behalf or on the behalf of any
third party, solicit, hire or recruit employees of the Company or any of its
subsidiaries, or induce or encourage employees, consultants,  independent
contractors or third parties with whom he has come into contact through his
employment with Ingredion or its affiliates, to end their relationship with the
Company or any of its subsidiaries.

d.Executive acknowledges and agrees that the provisions in this Section 7 are,
reasonable, necessary and appropriate to protect the Company’s and its
affiliates’ legitimate business interests.  The parties hereto agree that the
Company and its subsidiaries may be damaged irreparably in the event that any
provision of this Section 7 were otherwise breached and that money damages
may be an inadequate remedy for any such nonperformance or breach.  Accordingly,
the Company and its successors and permitted assigns shall be entitled to seek,
in addition to other rights and remedies existing in their favor, to an
injunction or injunctions to prevent any breach or threatened breach of any of
such provisions and to enforce such provisions specifically (without limiting
any other rights or remedies or the Company or its affiliates).  Executive
further agrees that, notwithstanding any other provision herein, and without
limiting the foregoing provisions of this Section 7(d) or any other available
remedy, upon the nonappealable finding by a court of competent jurisdiction that
the Executive has breached any provision of Section 7 of this Agreement, he
shall promptly pay to the Company any damages awarded by the court, and he will
not eligible for any remaining amounts thereunder.  Nothing herein shall, or is
intended to, in any way limit or restrict the damages or other relief that the
Company and its affiliates may seek and recover in the event of a breach by
Executive of any provision of this Agreement.

e.Executive agrees to inform the Company of any offer of employment or
consulting engagement he obtains during the Non-Compete Period, within three (3)
business days after receiving such offer.  If, prior to the expiration of the
Non-Compete Period, Executive would like to become employed by or otherwise
participate in any business or other activity that he believes may violate the
restrictive covenants, Executive may request that the Company waive or limit its
rights under the restrictive covenants as they pertain to the particular
opportunity.  Executive will provide his request to the Company’s Senior Vice
President, General Counsel, in writing, and will provide sufficient detail of
the particular opportunity to allow the Company to evaluate his request.  The
Company agrees that it will use reasonable efforts to respond to any request
within ten business days, but failure to do so shall not be deemed a waiver.



6

 

--------------------------------------------------------------------------------

 



f.The parties agree that in the event any of the prohibitions or restrictions
set forth in this Section 7 are found by a court of competent jurisdiction to be
unreasonable or otherwise unenforceable, it is the purpose and intent of the
parties that any such prohibitions or restrictions be deemed modified or limited
so that, as modified or limited, such prohibitions or restrictions may be
enforced to the fullest extent possible.

8.Executive shall refrain from all conduct, verbal or otherwise, that disparages
or damages the reputation, goodwill, or standing in the community of the Company
or any of the other Released Parties (subject to Section 12 below), provided
that nothing herein shall prohibit Executive from giving truthful testimony or
evidence to a governmental entity, or if properly subpoenaed or otherwise
required to do so under applicable law.  The Executive Officers of the
Company (for as long as they respectively remain employed by the Company) shall
refrain from all conduct, verbal or otherwise, that disparages or damages the
reputation, goodwill, or standing in the community of the Executive, provided
that nothing herein shall prohibit the Executive Officers of the Company from
giving truthful testimony or evidence to a governmental entity, or if properly
subpoenaed or otherwise required to do so under applicable law.  For purposes of
this paragraph, the term “Executive Officers” shall refer to those individuals
who are Section 16 reporting officers of the Company as of the date Executive
executes this Agreement.  Executive agrees that he has no present or future
right to employment with the Company or any of the other Released Parties
(defined above) and will not apply for employment or engagement with any of
them.

9.Nothing in this Agreement is intended to or shall be construed as an admission
by the Company or any of the other Released Parties that any of them violated
any law, breached any obligation or otherwise engaged in any improper or illegal
conduct with respect to Executive or otherwise.  The Released Parties expressly
deny any such illegal or wrongful conduct.

10.Executive understands and agrees that:  (a) this is the full and final
release of all claims against the Released Parties through the date he signs
this Agreement; (b) he knowingly and voluntarily releases claims hereunder for
valuable consideration; (c) he hereby is and has been advised of hIS right to
have hIS attorney review this Agreement (at hIS cost) before signing it; (d) he
has 21 days to consider whether to sign this Agreement; and (e) he may, at hIS
sole option, revoke this Agreement upon written notice delivered to Ingredion
Incorporated, Attn: General Counsel, 5 Westbrook Corporate Center, Westchester,
Illinois 60154, within 7 days after signing it.  This Agreement will not become
effective or enforceable until this 7-day period has expired and will be void if
Executive revokes it within such period.  EXECUTIVE AGREES THAT ANY
MODIFICATIONS, MATERIAL OR OTHERWISE, MADE TO THIS agreement, DO NOT RESTART OR
AFFECT IN ANY MANNER THE ORIGINAL UP TO 21 CALENDAR DAY CONSIDERATION PERIOD.

11.Following the Separation Date, and except as otherwise provided in Section
12, Executive shall cooperate fully in any administrative, investigative,
litigation or other legal matter(s) that may arise or have arisen involving the
Company or any of the other Released Parties and which in any way relate to or
involve Executive’s employment with, or duties for, the Company, provided there
is no conflict between Executive’s legal interest and that of the Company in the
reasonable judgment of Executive’s legal counsel.  Executive’s obligation to
cooperate hereunder shall include, without limitation, meeting and conferring
with such persons at such times and in such places as the Company and the other
Released Parties may reasonably require, and giving truthful evidence and
truthful testimony and executing and

7

 

--------------------------------------------------------------------------------

 



delivering to the Company and any of the other Released Parties any truthful
papers reasonably requested by any of them.  Executive shall also provide
reasonable cooperation in connection with transitioning other matters that may
arise during the one year period after his Separation Date.  Requests for
cooperation will be in keeping with Executives then current professional
responsibilities and, when possible, shall take place by telephone conference or
in Executive’s then city of residence.  Executive shall be reimbursed for
reasonable actual out-of-pocket expenses that Executive incurs in rendering
cooperation after the Separation Date pursuant to this Section 11, other than
expenses of a minimal nature such as for domestic telephone calls.

12.Notwithstanding anything to the contrary herein, this Agreement does not
prohibit either party, where applicable, from confidentially or otherwise
communicating or filing a charge or complaint with a governmental or regulatory
entity, participating in a governmental or regulatory entity investigation, or
giving truthful testimony or statements or other disclosures to a federal, state
or local governmental or regulatory entity, in each case without having to
disclose any such conduct to the other party, or from responding if properly
subpoenaed or otherwise required to do so under applicable law.  Nothing in this
Agreement shall limit Executive’s ability to disclose in confidence trade
secrets to federal, state, and local government officials, or to an attorney,
for the sole purpose of reporting or investigating a suspected violation of law
or to disclose trade secrets in a document filed in a lawsuit or other
proceeding, but only if the filing is made under seal and protected from public
disclosure.  To the extent permitted by law, Executive agrees that if any claim
is made based on any matter released herein, Executive hereby waives, and agrees
that Executive shall not be entitled to recover and the Released Parties shall
not be liable for, any further monetary or other relief arising out of or
related to any such matter, for any actual or alleged personal injury or damages
to Executive, including without limitation any costs, expenses and attorneys’
fees incurred by or on behalf of Executive (it being understood, however, that
this Agreement does not limit Executive’s right to receive an award from a
governmental or regulatory entity for information provided to such an entity,
and not as compensation for actual or alleged personal injury or damages to
Executive).

13.All notices, requests or other communications provided for in this Agreement
shall be made, if to the Company, to Company’s General Counsel, Ingredion
Incorporated, 5 Westbrook Corporate Center, Westchester, Illinois  60154, and if
to Executive, to Executive’s last home address and personal e-mail address on
file with Company in writing,  [Address and Email Redacted], and to Executive’s
attorney, Laurel Bellows, The Bellows Law Group, 209 S. LaSalle St., Ste. 800,
Chicago, Illinois  60604 and lbellows@bellowslaw.com.  All notices and other
communications required or permitted hereunder shall be in writing and shall be
deemed given when (a) delivered by overnight courier, or (b) sent by  e-mail.

14.Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be invalid, illegal or unenforceable in
any respect under applicable law or rule in any jurisdiction (after any
appropriate modification or limitation pursuant to Section 7(f)), such
invalidity, illegality or unenforceability shall not affect the validity,
legality or enforceability of any other provision of this Agreement or the
validity, legality or enforceability of such provision in any other
jurisdiction, but this Agreement shall be reformed, construed and enforced in
such jurisdiction as if such invalid, illegal or unenforceable provision had
never been contained herein

15.This Agreement shall be enforceable by Executive and his heirs, executors,
administrators and legal representatives, and by the Company and its successors
and assigns.  This Agreement may be assigned or transferred by the Company to,
and shall inure to the benefit of, any affiliate of the Company or any person
which at any time, whether by merger, purchase, or otherwise, acquires all or
substantially all of the assets, stock or business of the Company or of any
discrete portion thereof. 



8

 

--------------------------------------------------------------------------------

 



16.This Agreement embodies the entire agreement of the parties regarding the
matters described herein and supersedes any and all prior and/or contemporaneous
agreements, oral or written, between the parties regarding such matters,
provided that nothing in this Agreement shall limit or release Executive from
any other obligation regarding confidentiality, intellectual or other property,
or post-employment competitive activities that Executive has or may have to the
Company or any of its affiliates (including, without limitation, as set forth in
the German Employment Agreements).  Notwithstanding the foregoing and any other
language in this Agreement, this Agreement does not supersede or preclude the
enforceability of any restrictive covenant provision contained in any prior
agreement entered into by Executive, and no prior restrictive covenant
supersedes or precludes the enforceability of any provision contained in this
Agreement.  In the event of a conflict between any other document or agreement
and this Agreement, this Agreement governs.  Executive confirms that, in
executing this Agreement, he is not relying upon, and has not relied upon, any
representation or statement not set forth in this Agreement made by the Company
or any of its affiliates or their respective employees or representatives with
respect to the matters set forth herein.

17.This Agreement is governed by the internal laws of the State of Illinois,
U.S.A. and may be modified only by a writing signed by all parties (subject to
Section 7(f) above).  With regard to any dispute between the parties under this
Agreement or the German Employment Agreements, the parties hereby irrevocably
consent to, and agree not to object or assert any defense or challenge to, the
exclusive jurisdiction and exclusive venue of the state and federal courts
located in Chicago, Illinois, and agree that any claim which may be brought in a
court of law or equity shall be brought exclusively in any such Chicago,
Illinois court.   Sections 4 through 19 of this Agreement shall survive and
continue in full force and effect in accordance with their respective terms,
notwithstanding any termination of the Transition Period or the Executive’s
employment. 

18.It is intended that any amounts payable under this Agreement will be exempt
from or comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the treasury regulations relating thereto, and this
Agreement shall be interpreted and construed accordingly.  Notwithstanding any
other provision in this Agreement, if Executive is a “specified employee” as of
the date of Executive’s “separation from service,” each as defined in Section
409A of the Code, then to the extent any amount payable to Executive (a)
constitutes the payment of nonqualified deferred compensation within the meaning
of Section 409A of the Code, (b) is payable upon Executive’s separation from
service and (c) under the terms of this Agreement would be payable prior to the
six-month anniversary of Executive’s separation from service, such payment shall
be delayed until the earlier to occur of (x) the first day of the seventh month
following Executive’s separation from service or (y) the date of the Executive’s
death.  Any reimbursement payable to Executive pursuant to this Agreement shall
in no event be paid later than the last day of the calendar year following the
calendar year in which the Executive incurred the reimbursable expense.  Any
amount of expenses eligible for reimbursement or in-kind benefit provided during
a calendar year shall not affect the amount of expenses eligible for
reimbursement or in-kind benefit to be provided during any other calendar
year.  The right to reimbursement or to an in-kind benefit pursuant to this
Agreement shall not be subject to liquidation or exchange for any other benefit.
 To the extent that this Agreement or any part hereof is deemed to be a
nonqualified deferred compensation plan subject to Section 409A of the Internal
Revenue Code of 1986, as amended, and the regulations and guidance promulgated
thereunder, (i) the provisions of this Agreement shall be interpreted in a
manner to comply in good faith with Section 409A, and (ii) the parties hereto
agree to amend this Agreement, if necessary, for the purpose of comply with
Section 409A promptly upon issuance of any regulations or guidance thereunder;
provided that any such amendment shall not materially change the present value
of the benefits payable to Executive or otherwise adversely affect the Company,
without the consent of such party.



9

 

--------------------------------------------------------------------------------

 



19.This Agreement may be executed in two counterparts, each of which shall be
deemed an original, and both of which together shall constitute one and the same
instrument.

THE PARTIES STATE THAT THEY HAVE READ THE FOREGOING, UNDERSTAND EACH OF ITS
TERMS, AND INTEND TO BE BOUND THEREBY:

 

MARTIN SONNTAGINGREDION INCORPORATED

 

By:/s/_Martin Sonntag___________By: __/s/ Christine M. Castellano______

Christine M. Castellano

Senior Vice President, General Counsel

 

Date:__February 9, 2018_________Date:_February 12, 2018________________

 



10

 

--------------------------------------------------------------------------------

 

CONFIDENTIAL – EXECUTION COPY

EXHIBIT A -- SUPPLEMENTAL RELEASE

Martin Sonntag (“Executive”) and Ingredion Incorporated (“Company”) hereby enter
into this Supplemental Release (“Release”) in accordance with the Confidential
Separation Agreement and General Release between Company and Executive dated as
of ____________ __, 2018 (the “Agreement”).  Capitalized terms not expressly
defined in this Release shall have the meanings set forth in the Agreement:

1.Executive understands and agrees that Executive’s execution of this Release
within 21 days after (but not before) the Separation Date (without revoking it)
is among the conditions precedent to the Company’s obligation to provide the
payments and other benefits in Section 2 of the Agreement.  The Company will
provide such benefits in accordance with the terms of the Agreement once the
conditions set forth therein and in this Release have been met.

 

2.“Released Parties” as used in this Release includes:  (a) the Company and its
past, present, and future parents, divisions, subsidiaries, partnerships,
affiliates, and other related entities; (b) each of the foregoing entities’ and
persons’ past, present, and future owners, trustees, fiduciaries,
administrators, shareholders, directors, officers, partners, members,
associates, agents, employees, and attorneys; and (c) the predecessors,
successors and assigns of each of the foregoing persons and entities.

 

3.Executive, and anyone claiming through him or on his behalf, hereby waive and
release the Company and the other Released Parties with respect to any and all
claims, whether currently known or unknown, that Executive now has or has ever
had against the Company or any of the other Released Parties arising from or
related to any act, omission, or thing occurring or existing at any time prior
to or on the date on which he signs this Release.  Without limiting the
foregoing, the claims waived and released by Executive hereunder include, but
are not limited to, all claims under the Age Discrimination in Employment Act;
all claims under any other federal, state, local, employment, services or other
law, regulation, ordinance, constitutional provision, executive order or other
source of law; all claims arising out of Executive’s employment, compensation,
other terms and conditions of employment, or termination from employment; all
claims for employment discrimination, harassment, retaliation and failure to
accommodate; and all contract, tort and other common law claims, including
without limitation all claims for breach of contract (oral, written or implied),
wrongful termination, defamation, invasion of privacy, infliction of emotional
distress, tortious interference, fraud, estoppel and unjust
enrichment.  Notwithstanding the foregoing, the releases and waivers in this
Section 3 shall not apply to any claim for unemployment or workers’
compensation, or a claim that by law is non-waivable. 

 

As of the date of execution of this Supplemental Release, the Company and the
Released Parties do not have any known claims against the Executive or have set
forth any such known claims in an appendix hereto.

 

Notwithstanding the foregoing or anything else contained in this Agreement, this
release shall not affect any right Executive may have to indemnification from
the Company as set forth in the Company’s By-Laws or any vested benefits to
which the Executive is already entitled as of the date of execution of this
Agreement, pursuant to the terms of the relevant plan documents.

 

4.Executive confirms that Executive has not filed any legal or other
proceeding(s) against any of the Released Parties (subject to Section 6 below),
is the sole owner of and has not transferred the claims released herein, and has
the full right to grant the releases and agreements in this Release.  To the
extent permitted by law, Executive agrees that

1

--------------------------------------------------------------------------------

 



if any claim is made based on any matter released herein, Executive hereby
waives, and agrees that Executive shall not be entitled to recover and the
Released Parties shall not be liable for, any further monetary or other relief
arising out of or related to any such matter, for any actual or alleged personal
injury or damages to Executive, including without limitation any costs, expenses
and attorneys’ fees incurred by or on behalf of Executive (it being understood,
however, that this Release does not limit Executive’s right to receive an award
from a governmental or regulatory entity for information provided to such an
entity, and not as compensation for actual or alleged personal injury or damages
to Executive).

 

5.Executive understands and agrees that:  (a) this is the full and final release
of all claims against the Released Parties through the date he signs this
RELEASE; (b) he knowingly and voluntarily releases claims hereunder for valuable
consideration; (c) he hereby is and has been advised of hIS right to have hIS
attorney review this RELEASE (at hIS cost) before signing it; (d) he has 21 days
to consider whether to sign this RELEASE; and (e) he may, at hIS sole option,
revoke this RELEASE upon written notice delivered to Ingredion Incorporated,
Attn: General Counsel, 5 Westbrook Corporate Center, Westchester, Illinois
60154, within 7 days after signing it.  This RELEASE will not become effective
or enforceable until this 7-day period has expired and will be void if Executive
revokes it within such period.  EXECUTIVE AGREES THAT ANY MODIFICATIONS,
MATERIAL OR OTHERWISE, MADE TO THIS RELEASE, DO NOT RESTART OR AFFECT IN ANY
MANNER THE ORIGINAL UP TO 21 CALENDAR DAY CONSIDERATION PERIOD.  

 

6.Except as required by law and until public disclosure of this document is made
by the Company, Executive will not disclose the existence or terms of this
Release to anyone except Executive’s accountants, attorneys and spouse, provided
that each such person shall be bound by this confidentiality provision and
Executive shall ensure such confidentiality.  Nothing in this Release is
intended to or shall be construed as an admission by any of the Released Parties
that any of them violated any law, breached any obligation or otherwise engaged
in any improper or illegal conduct with respect to Executive or otherwise.  The
Released Parties expressly deny any such illegal or wrongful
conduct.  Notwithstanding anything to the contrary herein, this Release does not
prohibit either party, where applicable, from confidentially or otherwise
communicating or filing a charge or complaint with a governmental or regulatory
entity, participating in a governmental or regulatory entity investigation, or
giving truthful testimony or statements or other disclosures to a federal, state
or local governmental or regulatory entity, in each case without having to
disclose any such conduct to the other party, or from responding if properly
subpoenaed or otherwise required to do so under applicable law. 

 

7.This Release and the Agreement are the entire agreement of the parties
regarding the matters described in such agreements and supersede any and all
prior and/or contemporaneous agreements, oral or written, between the parties
regarding such matters.  In the event of a conflict between any other document
or agreement and this Agreement, this Agreement governs.  This Release is
governed by Illinois law, may be signed in counterparts, and may be modified
only by a writing signed by all parties.

 





2

 

--------------------------------------------------------------------------------

 



THE PARTIES STATE THAT THEY HAVE READ AND UNDERSTAND THE FOREGOING AND KNOWINGLY
AND VOLUNTARILY INTEND TO BE BOUND THERETO:

 

MARTIN SONNTAGINGREDION INCORPORATED

 

 

By:____/s/ Martin Sonntag________By: ___/s/ Elizabeth Adefioye______

Elizabeth Adefioye

Senior Vice President, Human Resources

 

Date:_________________________Date:_________________________



3

 

--------------------------------------------------------------------------------